Citation Nr: 0433987	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  04-20 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1958 to June 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the RO 
which denied service connection for PTSD.  In September 2004, 
a hearing was held at the RO before the undersigned member of 
the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  There is no credible evidence that corroborates the 
veteran's statements regarding the occurrence of the claimed 
in-service sexual assault.  

3.  The veteran is not shown to have PTSD at present which is 
related to service.  


CONCLUSION OF LAW

The veteran does not have PTSD due to disease or injury which 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f)(3), 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") noted that the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) provided, in part, for pre-initial-AOJ 
adjudication notice.  

In this case, the notice and assistance provisions of the 
VCAA were provided to the veteran in November 2003, prior to 
the January 2004 adjudication of his claim, and he was 
provided with the law and regulations pertaining to VCAA in 
the April 2004 statement of the case.  The veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  

Thus, the Board concludes that it may proceed, as specific 
notice as to which party could or should obtain which 
evidence has been provided.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran had sufficient notice of 
the type of information needed to support his claim and the 
evidence necessary to complete the application.  Therefore, 
the Board finds that the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Lastly, the Board notes that the veteran is receiving Social 
Security disability compensation, and that the decision 
awarding benefits or the medical records used in reaching 
that determination are not of record.  The Court has held 
that "VA is required to obtain evidence, including decisions 
by administrative law judges from the SSA, and to give that 
evidence appropriate consideration and weight."  Baker v. 
West, 11 Vet. App. 163 (1998).  In this case, the veteran 
reported that he started experiencing symptoms related to the 
alleged sexual assault around the mid-1990's, but never told 
anyone of the claimed rape until the late 1990's when he 
sought treatment by VA for problems related to the then 
recent deaths of his mother and son.  He also testified that 
all of his treatment for problems related to the inservice 
incident were with the VA.  

The evidentiary record shows that the veteran was awarded 
Social Security disability in 1994, before he had any 
symptoms or had ever talked to a medical care provider about 
the incident.  As the veteran denied reporting any complaints 
or symptoms of PTSD to any anyone until after he was awarded 
Social Security disability, and the fact that all of his 
treatment has been with the VA, the Board finds no useful 
purpose would be served in remanding the appeal to obtain the 
medical records or the SSA decision awarding benefits.  That 
is, the SSA records would not provide any additional 
probative information than what has already been associated 
with the claims file.  Accordingly, the Board finds that the 
veteran will not be prejudiced by adjudication of his claim 
at this time.  

Law and Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2004); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault are substantive rules 
which are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).  

Additionally, for claims involving service connection for 
PTSD due to personal assault, VA regulations provide, in 
pertinent part, as follows:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

38 C.F.R. § 3.304(f) (2004).  

In the instant case, the veteran was advised of the pertinent 
regulations for PTSD based on a personal assault and was 
afforded ample opportunity to provide evidence from "other" 
sources to substantiate his claim.  The veteran and his wife 
also testified at a personal hearing at the RO before the 
undersigned member of the Board.  The Board finds that the RO 
has complied with the provisions of 38 C.F.R. § 3.304(f), and 
that the veteran would not be prejudiced by the Board 
completing appellate action at this time.  Bernard, 4 Vet. 
App. 384 (1993).  

Factual Background

Initially, the Board notes that the veteran does not assert, 
nor does the evidence show that his claim for PTSD is based 
on combat exposure.  Where the claimed stressor is not 
related to combat, "credible supporting evidence" is 
required and "the appellant's testimony, by itself, cannot 
as a matter of law, establish the occurrence of a noncombat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  The requisite additional evidence may be obtained 
from sources other than the veteran's service records.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 
228 (Fed. Cir. 1997) (table).  

The veteran contends that he has PTSD as a result of a sexual 
assault during military service.  Specifically, he asserts 
that he was sexually assaulted by a senior noncommissioned 
officer (NCO) in November 1962.  

The veteran's service personnel records showed that the 
veteran was given nonjudicial punishment (Article 15) and 
reduced from airman second class to airman third class in 
June 1962.  The reason for the disciplinary action was not 
indicated.  In October 1963, he was promoted to Airman second 
class.  He was also awarded the Air Force Good Conduct Medal 
for meritorious service from February 19, 1961 to February 
18. 1964.  

The service medical records show that the veteran was seen 
for nervous problems on a couple of occasions prior to 
November 1962.  Shortly after arriving in Okinawa, Japan in 
July 1958, he was seen for excessive nervousness.  On 
examination, the veteran was found to be intelligent and 
alert.  There were no abnormal traits and no evidence of 
mental disorientation.  The impression was passive dependency 
reaction, mild.  In September 1958, the veteran reported that 
he was doing fine, although his commanding officer and 
sergeant reportedly believed otherwise.  The veteran 
exhibited constant pressure and anxiety and bit his 
fingernails.  The veteran denied being in fights, but his 
sergeant reported that he was knocked out twice.  The 
impression was unchanged.  The examiner noted that the 
veteran was not amenable to therapy on a short term basis .  
In February 1959, the veteran asked for a medical statement 
to support his request for re-assignment on the basis of his 
psychiatric situation.  In July 1961, the veteran reported 
difficulty sleeping for the previous two weeks, but said that 
nothing was bothering him.  In November 1964, the veteran was 
seen for major family problems and reported that he started 
drinking to solve it.  The report noted that his then wife 
had been treated at the psychiatric clinic for a possible 
suicide attempt earlier the same month, following an 
automobile accident.  No clinical findings or assessment was 
noted.  

The veteran made no mention of any psychiatric problems on 
his separation examination in May 1965.  He reported that he 
was told he had high blood pressure due to drinking in 1958, 
but the examiner noted that his current blood pressure was 
normal.  On examination, his psychiatric status was normal.  

The veteran made no mention of any psychiatric problems on 
his original application for VA compensation benefits 
received in November 1983, and no pertinent psychiatric 
complaints or abnormalities were noted on private medical 
reports 1983 or 1993.  

VA medical records show that the veteran was seen by VA on 
numerous occasions for various maladies, including 
psychiatric problems from October 2002 to September 2004.  In 
February 2003, the veteran underwent a battery of 
psychological tests because he was concerned about his memory 
and had difficulty remembering names of people and getting 
lost when driving.  On mental status examination, he reported 
feeling depressed and was afraid he'd end up committing 
suicide like his son.  The examiner noted that despite his 
low but above the cut off scores for the dementia rating 
scale (DRS) for a diagnosis of dementia, his overall scores 
showed impairment in verbal and visual memory, design 
reproduction, and cognitive processing speed, suggesting a 
global organic pathology.  

When seen on an outpatient basis in May 2003, the veteran 
reported that since the examiner had asked him about any 
history of sexual trauma in service, he had been very 
bothered by memories from one experience in service.  He said 
that the incident was in the back of his mind for years, but 
that he avoided any thoughts as much as he could, and 
believed that his increased drinking was related to event.  
The examiner indicated that the veteran appeared to have PTSD 
from a sexual assault in service, but that it was not of the 
severe degree often seen, though it was enough to have led to 
his loss of a military career and contributed to his alcohol 
dependence.  Subsequent CPT counseling notes included the 
assessment of PTSD.  

In a stressor statement received in December 2003, the 
veteran reported that there was a rumor around post that a 
master sergeant (MS)had been accused of assaulting two young 
soldiers on the post, but that this had never been confirmed.  
He said that he did not believe it as the MS was highly 
respected.  One night after drinking and playing cards with 
several other soldiers including MS, everyone else left the 
building and MS asked the veteran to stay an play some pool.  
The veteran was very intoxicated and said that he could not 
recall much about the incident.  MS twisted the veteran's 
shirt around his neck to the point of choking him and told 
the veteran to shut up or he would kill him.  The veteran 
couldn't remember if MS took his pants down or made him do 
it, but when he woke up the next morning, his pants were 
around his ankles and his rectum was sore.  He was scared of 
being seen this way and got dressed and went to the barracks 
and showered.  

He sought out the two soldiers that had been rumored to have 
been assaulted by MS and asked if they would go to the 
Inspector General's (IG) Office and file a complaint.  The 
men agreed, but a few days later, told the veteran they 
changed their minds and that he should do the same.  The 
veteran was then called in by his First Sergeant and 
threatened with a court martial and dishonorable discharge if 
he pursued his claim with the IG.  The veteran reported that 
he tried to forget about the incident, but that every three 
months or so he would have flashbacks and nightmares.  He 
became very nervous and anxious and began to isolate himself 
from others, including his family.  He said that he never 
reported this to anyone until about four or five years ago 
when he was having thoughts of suicide and told a VA 
therapist about the incident.  

At a personal hearing before the undersigned member of the 
Board at the RO in September 2004, the veteran provided 
essentially the same information as he included in his 
stressor statement received in December 2003.  His current 
wife also testified about the veteran's attitude and 
disposition since they were married.  

Analysis

After carefully considering all the evidence of record in 
light of the above criteria, the Board finds that the 
evidence does not support a finding of service connection for 
PTSD based on personal assault.  

Although the evidence includes several medical reports with 
an assessment of PTSD, the diagnosis were based entirely on 
the veteran's self-described history of personal assault in 
service.  However, the Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated opinions of 
psychiatrists that alleged PTSD had its origins in service.  
This is particularly true where there has been a considerable 
passage of time between punitive stressful events recounted 
by a veteran and the onset of alleged PTSD.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. 
App. 406 (1991).  

The service medical records show that the veteran was seen 
for nervous problems on a couple of occasions prior to the 
alleged sexual assault and once subsequent to the claimed 
incident, nearly two years later.  The records indicate that 
the latter treatment was related to marital problems.  
Although the veteran testified that his increased consumption 
of alcohol was related to the alleged assault in November 
1962, there is nothing in the record to support that 
assertion.  In fact, the evidence suggests that his drinking 
was more likely related to his marital difficulties which 
predated the claimed incident.  

Specifically, in a stressor statement in December 2003, the 
veteran reported that he moved into the barracks in May 1962 
because of marital difficulties.  When seen in November 1964, 
he related his increased drinking to his marital problems and 
his wife's alleged suicide attempt.  The veteran also 
testified that there was no apparent change in his attitude 
or his evaluations after the alleged incident.  The Board 
notes that despite being given nonjudicial punishment with a 
reduction in grade in June 1962, prior to the claimed 
incident, he was subsequently promoted and was awarded a Good 
Conduct Medal for meritorious service from February 1961 to 
February 1964.  Thus, the Board finds nothing in his military 
personnel or medical records that suggests any deterioration 
in work performance, change in his behavior, episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause, or unexplained economic or social behavior changes.  

In the absence of a verified stressor, the diagnosis of PTSD 
is not sufficient to support the claim.  An opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor.  See Cohen 10 Vet. App. at 145 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  
The only exception to this rule, namely an opinion pursuant 
to MANUAL M21-1, Part III, 5.14(c) that a personal assault 
occurred in service based on the presence of behavior changes 
at the time of the claimed incident, is not applicable as 
there is no evidence of such behavioral changes.  Inasmuch as 
there is no credible supporting evidence to corroborate the 
occurrence of the alleged non-combat (sexual assault) 
stressors, the veteran's claim is denied.  


ORDER

Service connection for PTSD is denied.  




		
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



